Opinion by
Orlady, J.,
The plaintiff brought suit to recover a balance alleged to be due to him under a contract with the defendant company. Payment had been refused on the ground that while the plaintiff had been in its employ he had acted in such bad faith as to forfeit all right to a balance of wages, which had been retained under the terms of his employment. It was clearly proved on the part of the defendant, and practically admitted by the plaintiff, that the sum of $80.00 had been paid to the plaintiff, by a vendor of machines, as a commission on the purchase which he had induced his employers to make. At that time the plaintiff was under a contract to give his undivided attention to the business of the defendants, for which faithful performance he was to receive certain wages. He owed to his employers the fullest measure of good faith and could not claim his wages in full, if while earning them, he secretly accepted commissions from a party with whom his employers were dealing at arms length. He could not represent both, and having been paid by one he could not recover from the other. The plain dictates of business integrity, as well as the rules of law, forbid making a profit out of such double dealing The principal is entitled to the dealer’s lowest price, and a servant cannot profit by conspiring against the interest of his employer: Pennsylvania Railroad Co. v. Flanigan, 112 Pa. 558; Rice v. Davis, 136 Pa. 439; Rich v. Black, 173 Pa. 92; Addison v. Wannamaker, 185 Pa. 536.
As to the other part of the claim the evidence was so conflicting that it was rightly submitted to the jury. The court should have instructed the jury to allow the defendants the sum of $80.00 as of the time of its payment. This can be done yet, and the judgment is now affirmed subject to the credit of $80.00 with interest, to be entered by the court.